NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAY 19 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CAROLINA CASUALTY INSURANCE                      No. 10-15775
COMPANY,
                                                 D.C. No. 1:08-cv-00691-LJO-SMS
              Plaintiff-counter-defendant -
Appellee,
                                                 MEMORANDUM*
  v.

ESTATE OF JAVIER ORTIZ FUENTES,
by and through its Representative,

              Defendant,

ELIZABETH S. ORTIZ; ALEXIS J.
ORTIZ; KASSANDRA N. ORTIZ,

              Defendants-counter-
claimants,

  and

VERONICA DIEGO, Guardian ad Litem
for minors, Jose Antonio Diego and
Roberto Diego-Jeronimo; MARIA
GUADALUPE VEGA, Guardian Ad
Litem for minors, Karina Alejandra Cortes
Alfaro and Luis Gerargo Cortes Alfaro;
MARIA MERCADO, Guardian ad Litem


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
of Vicky Nava, Joselyn Nava and
Stephanie Nava; FAVIOLA QUEZADAS
DE VELASQUEZ, Guardian ad Litem for
minor, Laura Alejandra Valasquez
Quezadas, Alondra Lizabeth Velasquez
Quezadas, Jose De Jesus Velasquez-
Quezada, John Velasquez-Quezada,
Richard Velasquez-Quezada, and Diego
Emmanuel Velasquez-Quezada,

                Defendants-counter-claimants
- Appellants.



CAROLINA CASUALTY INSURANCE                     No. 10-15856
COMPANY,

                Plaintiff-counter-defendant -   D.C. No. 1:08-cv-00691-LJO-SKO
Appellee,

 v.

ESTATE OF JAVIER ORTIZ FUENTES,
by and through its Representative,

                Defendant - Appellant,

ELIZABETH S. ORTIZ; ALEXIS J.
ORTIZ; KASSANDRA N. ORTIZ,

                Defendants-counter-claimants
- Appellants,

 and

VERONICA DIEGO, Guardian ad Litem


                                           2
for minors, Jose Antonio Diego and
Roberto Diego-Jeronimo; MARIA
GUADALUPE VEGA, Guardian Ad
Litem for minors, Karina Alejandra Cortes
Alfaro and Luis Gerargo Cortes Alfaro;
MARIA MERCADO, Guardian ad Litem
of Vicky Nava, Joselyn Nava and
Stephanie Nava; FAVIOLA QUEZADAS
DE VELASQUEZ, Guardian ad Litem for
minor, Laura Alejandra Valasquez
Quezadas, Alondra Lizabeth Velasquez
Quezadas, Jose De Jesus Velasquez-
Quezada, John Velasquez-Quezada,
Richard Velasquez-Quezada, and Diego
Emmanuel Velasquez-Quezada,

               Defendants-counter-
claimants.


                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                       Argued and Submitted May 12, 2011
                            San Francisco, California

Before:        W. FLETCHER and N.R. SMITH, Circuit Judges, and JONES,
               District Judge.**

      Appellants appeal the district court’s decision granting Carolina Casualty

Insurance Company’s (“Carolina Casualty”) motion for summary judgment, and


          **
            The Honorable Robert Clive Jones, District Judge for the U.S. District
Court for Nevada, Reno, sitting by designation.
                                         3
denying Appellants’ motion for summary judgment. Appellants argue that the

district court erred in concluding that A&A Transport Company (“A&A”) was not

covered as an additional insured by Antonini’s insurance policy with Carolina

Casualty for liability arising from the August 10, 2005 car accident. We affirm.

      Appellants first argue that A&A was covered by Antonini’s general

commercial liability policy, but that the automobile exclusion to that policy did not

apply. A&A was unquestionably covered by Antonini’s general commercial

liability policy. Appellants do not contest that the general commercial liability

policy contains an automobile exclusion that applies to Antonini. There is no

language in the Blanket Endorsement, or anywhere else in the insurance policy,

that makes the automobile exclusion inapplicable to A&A. We therefore conclude

that the automobile exclusion applies to A&A, just as it applies to Antonini.

      Appellants also argue that A&A is covered by Antonini’s auto insurance

policy through the Certificate of Insurance. Appellants acknowledge that under

California law, a certificate of insurance cannot amend an insurance policy. See,

e.g., Cal. Ins. Code § 384(a); Empire Fire & Marine Ins. Co. v. Bell, 64 Cal. Rptr.

2d 749, 757 n.25 (Ct. App. 1997). They argue, however, that because the Blanket

Endorsement provides that the insurance required under the Hauling Agreement

would be “evidenced by a certificate of Insurance,” the Certificate of Insurance


                                          4
should be read as evidence of the extent of the coverage provided. This language

from the Blanket Endorsement, however, signifies only that the Certificate of

Insurance is evidence that a policy has been issued, not that it can override the

unambiguous provisions of that policy. See Empire Fire & Marine Ins. Co., 64

Cal. Rptr. 2d at 757 n.25.

      AFFIRMED.




                                          5